On July 21,1993, the Defendant was sentenced to ten (10) years for the revocation of Theft. Credit is given for 123 days time served.
On November 19,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time. The defendant explained that he has contacted the Montana Defender Project and they have agreed to assist him at a later date.
The matter has been dismissed with leave to reapply for Sentence Review.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, Member and Hon. Robert Boyd, Alternate Member.